Citation Nr: 0707629	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-36 287	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1956 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  In this regard, the Board notes that the denial of 
service connection was affirmed and continued in a March 2004 
rating decision.  However, the Board has construed the July 
2003 rating decision as being the one currently the subject 
of this appeal because, although the veteran's June 22, 2004, 
notice of disagreement (NOD) specifically referred to the 
March 2004 rating decision, the NOD was also timely filed 
with the July 2003 rating decision, notice of which was sent 
July 31, 2003.  38 C.F.R. § 20.302(a).

In his notice of disagreement (NOD), received by VA in June 
2004, the veteran requested a travel board hearing.  In a 
letter to VA dated in November 2004, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.


FINDING OF FACT

A back disability did not have its onset in service and is 
not the result of a disease or injury, to include scoliosis, 
incurred in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in July 2003, and was again 
provided notice in November 2003.  (The Board notes that the 
denial of service connection was affirmed and continued in a 
March 2004 rating decision.  However, the Board has construed 
the July 2003 rating decision as being the one currently the 
subject of this appeal because the veteran's June 2004 notice 
of disagreement was timely filed with the July 2003 rating 
decision.)  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In the May 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would assist the 
veteran by providing a medical opinion or examination if 
necessary to decide his claim.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to tell VA about any additional information or 
evidence that he wanted VA to obtain on his behalf, which 
also satisfies the fourth element.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for a back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in connection with his claim in February 2005.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

The veteran seeks service connection for a back disability.  
The veteran contends in his February 2003 statement that in 
November 1956 during service he was struck in the left arm, 
chest, and back during bayonet practice after his drill 
instructor kicked him in the back to make him move forward.  
The veteran stated that he was treated in the hospital but no 
x-rays were taken.  The veteran claimed that he was assigned 
to easier and less painful duties because of his injuries 
while in service.  The veteran contended that he has had 
chronic and constant incapacitating back and chest pain since 
service.  The veteran relayed that he did not have regular 
medical care and therefore never had an MRI of his back until 
recently.  Further, in his NOD, received by VA in June 2004, 
the veteran claimed that he did not report being kicked by 
the drill instructor because he feared reprisal.  The veteran 
alleged that the chronic back pain has caused marked 
interference with employment and he has been unable to obtain 
a job that required strength or lifting.  The veteran also 
stated that he is unable to stand for long periods of time 
and has spent weeks at a time in bed due to the pain.  

In a December 2004 statement, the veteran's representative 
attached news articles detailing the training rigors and 
recruit maltreatment at Paris Island, where the veteran 
alleged he was kicked by a drill instructor.  The 
representative contended that the veteran's claim was 
consistent with news articles' accounts of Paris Island.  

The veteran's August 1956 report of medical history recorded 
at enlistment to service was negative for any complaints or 
treatment for back problems.  Specifically, it was noted that 
the veteran had not worn a brace or another back support 
device.  An August 1956 enlistment examination was also 
negative for any complaints or treatment for back problems, 
and the veteran was found to be qualified for service.  The 
veteran's spine was observed to be normal.  The veteran had 
the following identifying body marks on his back:  PS mid 
back, freckles on his back, which were noted as non-
disqualifying defects.  An August 1956 chronological record 
of medical care recorded a few days after the aforementioned 
examination found the veteran to be qualified for enlistment 
and noted that he had non-disqualifying defects.  The veteran 
was found to have a normal chest evaluation on another August 
1956 chronological record of medical care taken a few days 
later, and no defects were noted after re-examination.  

A September 1956 medical department memorandum revealed that 
the veteran was diagnosed with abrasions on his back, which 
he stated resulted after rushing in the rack for taps.  The 
report stated that the abrasions were cleaned.  

A chronological record of medical care dated in November 1956 
indicated that the veteran was diagnosed with a contusion on 
his left forearm.  The veteran reported that he was struck in 
the arm with a stick while at bayonet practice and complained 
of numbness and pain in his left arm.  The physical 
examination found the injury was limited to the left arm, and 
was recorded as an abrasion on the dorsal aspect with gross 
discoloration, tenderness, and loss of motion.  A day later 
the veteran reported tenderness in the musculature of the 
forearm.  The following day, the veteran stated that he had 
only slight pain in his forearm.  A March 1958 notation 
following the November 1956 report indicated that the veteran 
was examined and found to be physically qualified for 
transfer.  

An August 1958 separation report of medical examination noted 
that the veteran had an abnormal spine.  Specifically, the 
veteran had scoliosis which was noted as a non-disqualifying 
defect.  Freckles and PS mid back were also noted.  The 
veteran was released to inactive duty in August 1958 and was 
found qualified to perform the duties of his rate at sea and 
on foreign shore.  

The veteran's service personnel records do not contain any 
reports of abuse by superiors or indications that his service 
duties were restricted.  

Medical records from a VAMC dated from October 1999 to May 
2001 showed that the veteran reported in October 1999 that it 
had been several years since he had a comprehensive physical 
examination.  The veteran's only complaint was a rash on his 
hands.  Under past medical history, the veteran stated that 
he had an old injury to his left elbow that he incurred in 
1956, which still gave him occasional pains.  In November 
1999 the veteran fell on his left side while walking his 
dogs, which resulted in pain in his left chest 
anterolaterally.  The veteran did not report back pain.  The 
impression was contusion of the left chest.  In September 
2000, the veteran had aching chest pain along the lower left 
ribs/flank area that was not associated with exertion or 
other symptoms, but at times, deep breathing seemed to 
exacerbate the pain.  It was noted that the report taken 
after the veteran's fall in November 1999 did not reflect an 
obvious rib fracture on the chest x-ray.  The assessment was 
dyspnea.  In May 2001, the veteran reported chronic left 
chest pain near the anterior axillary line at the interior 
costal margin since falling in September 1999, but did not 
report back pain.  

A May 2001 radiology image report showed that the veteran had 
kyphosis and severe osteopenia.  The veteran also had a 
compression fracture of approximately the T8 and T11 
vertebral bodies, which was thought to be evidence of 
osteoporosis.  An October 2001 radiology image report found 
demineralization of the thoracic spine with several mild 
wedging deformities in the mid and lower thoracic levels.  A 
December 2001 medical record noted that the veteran had 
recurring pain in the left anterior axillary line and in his 
mid back with a history of anterior wedging at T8 and T11.  
The impression was left chest pain and low back pain with 
uncertain etiology.

On a June 2002 private MRI of the veteran's lumbar spine, the 
impression was disk deterioration in L4-5, L3-4, and L2-3 
that was associated with broad based bulging at each of the 
levels and moderately severe stenosis at L2-3 and moderate 
stenosis at L4-5 and L3-4.  The caudal narrowing was worst at 
L4-5 bilaterally.  There was no disk protrusion noted.  The 
impression on a June 2002 private MRI of the veteran's 
thoracic spine was old compression fractures of T9 through 
and including T12 with mild kyphosis at T11-12.  There were 
small disk protrusions at T3-4, 
T5-6, T6-7, and T10-11.  

An October 2002 VA neurosurgery clinic note stated that the 
veteran had longstanding back and left chest pain since 1956.  
The veteran reported that the event that led to the November 
1956 medical report, which stated that he had a contusion of 
the left forearm, was his a kick in the back by his drill 
sergeant.  After being kicked, the veteran had immediate 
back, left chest, and left arm pain.  The veteran also 
contended that he was slashed in the left forearm with a 
bayonet blade.  Since November 1956, the veteran reported 
having intermittent back and left chest pain, which came and 
went in severe attacks, often positional, every several weeks 
to months.  The veteran noted that the pain in his side is 
worse than the pain in his back.  The MRI and chest x-ray 
revealed multiple thoracic compression deformities that were 
old, with very mild kyphosis at T11-12.  There were small 
disk bulges and a widely patent canal.  The examiner's 
finding was that the veteran was suffering from a very 
unusual case of intermittent left foraminal stenosis due to 
his old compression fractures, which he believed probably 
occurred at the time of the event in 1956 as he had no other 
history of trauma whatsoever.  In November 2002, a VA medical 
note indicated that the veteran continued with pains in his 
chest wall and back.  The assessment was osteoarthritis.  

VA treatment records dated in July 2003 to November 2004 
showed that the veteran continued to complain of low back 
pain that shifted to the left chest area.  A February 2004 
treatment note had an assessment of thoracic and lumbar 
degenerative disk disease and mild spinal stenosis.  A May 
2004 VA treatment note stated that the veteran complained of 
continuing pain in his low back, legs, and arm at times that 
was consistent with the compression fractures of his thoracic 
spine.  

In an October 2004 VA treatment report, it was noted that the 
veteran was involved in a motor vehicle accident in September 
2004.  The veteran reported immediate low back pain and pain 
into the left lower extremities after the accident.  An 
October 2004 image of the veteran's spine showed degenerative 
changes affecting the lumbar spine at almost all levels, most 
marked at L1-2, L2-3, L4-5, and L5-S1.  There were extensive 
degenerative changes affecting the facet joints.  There was a 
compression fracture of the T11 and T12 vertebral body.  The 
changes were noted as likely related to osteoporosis.  An 
October 2004 VA follow-up note after his motor vehicle 
accident revealed that the veteran had impressions of acute 
lumbar strain/sprain, lumbar degenerative joint disease, and 
lumbar radiculopathy.  A November 2004 VA treatment note 
indicated that the veteran had lumbar strain following the 
motor vehicle accident.  

VA treatment reports dated in July 2004 to September 2005 
indicated that the veteran continued to seek treatment for 
back pain.  An April 2005 VA treatment note revealed that the 
veteran had osteoporosis with multiple compression fractures 
and lumbar degenerative disk disease, degenerative joint 
disease, and radiculopathy.  

In May 2005, the veteran underwent a VA examination to 
evaluate his back.  The diagnosis was chronic lower back pain 
and  lower thoracic pain extending to the left side of the 
chest due to osteoporosis, compression fractures, and 
degenerative changes of the lumbosacral spine, with disk 
space and nerve root irritation.  The examiner noted that he 
reviewed the veteran's claims file and noted that there is no 
history of any lower thoracic or low back pain in service or 
shortly after his separation from the reserves.  The examiner 
stated that the veteran's report of being kicked in the back 
is recorded very differently in his claims file.  The 
examiner opined that while the veteran contended that they 
did not report against their superiors in those days, it was 
"hard to believe" that he never reported during all his 
years in the service what he now considers a significant back 
problem.  The examiner continued that the veteran had only 
recently been evaluated for back problems, which is many 
years after his separation from service.  The examiner 
concluded that the veteran's current disability of severe low 
back pain, lower thoracic pain, and left-sided chest pain due 
to osteoporosis and degenerative changes of the lumbosacral 
spine is not caused by or is not the result of his service 
due to the episode of his reported injury in November 1956.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In certain circumstances, presumptive service connection is 
awarded.  38 C.F.R. § 3.307.  A chronic disease will be 
considered to have been incurred in or aggravated by service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  For chronic disease, 
exclusively listed in 38 C.F.R. § 3.309(a), to include 
arthritis, the disease must have become manifest to a degree 
of 10 percent or more within 1 year from date of separation 
from service.  38 C.F.R. § 3.307(a)(3).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran has a current back disability.  Specifically, the 
February 2005 VA examination reflected diagnoses of chronic 
lower back pain and lower thoracic pain extending to the left 
side of the chest due to osteoporosis, compression fractures, 
and degenerative changes of the lumbosacral spine, with disk 
space and nerve root irritation.  An April 2005 VA treatment 
report also noted that the veteran had lumbar degenerative 
disk disease, degenerative joint disease, and radiculopathy.  
However, a current finding of a disability is not enough to 
establish service connection.  

The veteran's spine was objectively normal on the August 1956 
enlistment examination.  The veteran was noted as having PS 
on his mid back and freckles, which were noted as non-
disqualifying defects.  The veteran did not complain of any 
back problems on his August 1956 report of medical history 
taken at service enlistment, nor did he report wearing a 
brace or other back support device.  The only back complaints 
noted during service were abrasions after a fall in September 
1956.  

An August 1958 report of medical examination taken at 
separation from service noted that the veteran had an 
abnormal spine, specifically, the veteran was diagnosed with 
scoliosis.  No other problems of the back were observed.  

Although scoliosis was noted on the August 1958 separation 
examination, there is no subsequent or current evidence of 
scoliosis on record.  See Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997).  In fact, the only finding of scoliosis on 
record was in the August 1958 examination.  Further, there is 
no medical evidence or medical opinion linking the finding of 
scoliosis in service to the veteran's current back 
disability.  The examiner reviewed the veteran's claims file 
during the May 2005 VA examination and did not link the 
finding of scoliosis in service to the veteran's current back 
disability.  38 C.F.R. § 3.159(c)(4).  Therefore, the Board 
finds that the veteran's current back disability was not 
shown by the evidence to be related to the one in-service 
finding of scoliosis.  

Additionally, the medical evidence on record does not support 
the veteran's allegations that his current back disability 
resulted from a kick by his drill instructor during service.  
An examiner opined in an October 2002 VA neurosurgery clinic 
note that the veteran was suffering from a very unusual case 
of intermittent left foraminal stenosis due to his old 
compression fractures, which he believed probably occurred at 
the time that the veteran alleges he was kicked in 1956.  The 
Board notes that the examiner did not have the benefit of the 
veteran's entire claims file when forming his opinion.  
Although the examiner mentions the finding of a contusion of 
the left forearm on the November 1956 medical report, he 
noted that the veteran reported that the actual event which 
led to this report was a kick in the back by his drill 
instructor.  The veteran reported immediate onset of pain in 
his back, left chest, and left arm.  

However, there is no evidence besides the veteran's own 
statement to corroborate his account of being kicked in the 
back by the drill instructor.  Despite the veteran's claim 
that he was assigned easier duties after he was kicked, his 
service personnel records do not reflect that he was 
restricted in his duties.  The veteran contended in a 
February 2003 statement that when he was in service, people 
did not report abuses against superiors because they feared 
reprisal.  The veteran's representative attached news 
articles to a statement dated in December 2004 detailing the 
treatment of recruits at Paris Island to lend support to the 
veteran's contention.  

The veteran's allegation that a kick by a drill instructor 
resulted in his current back disability is not supported by 
the record and is therefore not credible.  Even assuming, 
without determining, that the veteran was kicked, the fact 
remains that the veteran's first post-service complaint of 
any back disability was in May 2001, approximately 43 years 
after his separation from active duty service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the first diagnosis of degenerative joint 
disease (a type of arthritis) was in an April 2005 VA 
treatment report.  This is well outside the one year time 
frame to warrant service connection on a presumptive basis.  
38 C.F.R. § 3.307(a)(3).  (The Board also notes that the 
November 2002 VA assessment of osteoarthritis of the chest 
wall and back was not within the one year presumptive period.  
The Board notes that this diagnosis is not reflected on the 
most current treatment records.)

Further, despite the veteran's claim that he had not 
undergone a comprehensive physical examination, he was seen 
by a doctor in October 1999 following a fall.  At this time, 
he did not report any back pain.  The Board finds it 
significant that the veteran did not report back pain during 
his October 1999 examination despite his allegations that his 
back pain has been chronic and debilitating since service.  
Further, the Board notes that the newsletters are not 
probative because they are not specific to the veteran or his 
claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In 
conclusion, there is no evidence to corroborate the veteran's 
account of a kick by a drill instructor resulting in his 
current disability.

Because the October 2002 opinion was based on an 
unsubstantiated history provided by the veteran, the Board 
finds that this opinion is not probative of the matter at 
hand because a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

However, the Board finds the February 2005 opinion finding 
that the veteran's current back disability is not related to 
service more probative.  The examiner had the benefit of the 
review of the veteran's claims file when rendering his 
opinion.  This opinion, added to the facts that the first 
medical evidence of a back disability was recorded 43 years 
after service, leads to the finding that there is no 
etiological relationship between the veteran's current 
disability and service.  Further, despite the veteran's 
contention that he has had back pain since service, the 
veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  

In sum, there is no competent and credible evidence linking 
the veteran's back disability to service.  The service 
medical records are absent for any complaints of back pain.  
The first diagnosis of a back disability was 43 years after 
the veteran's separation from service.  Additionally, the 
evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing 
that his back disability manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from service.  
Absent such a nexus, service connection for a back disability 
may not be granted.  38 C.F.R. § 3.303, 3.307.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a back disability is denied.


ORDER

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


